Carley, Judge,
concurring specially.
I concur fully in the judgment affirming the denial of the motion to suppress and the majority’s finding that the magistrate issuing the search warrant in this case had reasonable grounds for concluding that there was marijuana on the premises. However, I would like to add that, in addition to the facts recited in the majority opinion, the record in this case reveals that the affiant actually met with the informant and that the informant imparted to the affiant the same information earlier given to the other police officer. At the hearing on the motion to suppress in the instant case, it was shown that the magistrate was informed by the affiant, under oath, of the affiant’s discussion with the informant. Therefore, the evidence in this case clearly complies with the requirements of the test for determination of probable cause enunciated in Aguilar v. Texas, 378 U. S. 108 (84 SC 1509, 12 LE2d 723) (1964), and Spinelli v. United States, 393 U. S. 410 (89 SC 584, 21 LE2d 637) (1969). “Thus, the evidence on the motion to suppress supports the trial court’s finding that the affidavit and sworn testimony presented to the magistrate satisfied the ‘two prong’ *202Aguilar-Spinelli test and that the warrant issued on the basis thereof was based on probable cause. Therefore, appellant’s Fourth Amendment rights were not violated and it was not error to deny the motion.” Shaner v. State, 153 Ga. App. 694, 700 (266 SE2d 338) (1980).